DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 6,032,494), and in further view of Kim (US 2018/0057995 cited in IDS).
Regarding claim 1, Tanigawa figure 1 teaches a laundry machine comprising: 
a tub (water tank 2); 
a drum (cylindrical drum 3) that is rotatably mounted in the tub and that is configured to hold laundry; 
a motor (drum motor 4) that is located at a rear side of the tub and that is configured to rotatably drive the drum; 
a user interface comprising: 

a processor (controlling device 24 including a microcomputer) that is configured to control driving of the drum and driving of the induction heater.[col  8 line 47- col 9 line 10]
Tanigawa teaches when the operation enters the dehydrating stage, driving state of drum 87 is shifted from a low speed turn (at about 50 rpm.) to a high speed rotation (at about 1,000 rpm.) by means of the drum motor 102 while the drying heater 84 is turned on the electricity in the low-mode (with about 700 W).  Heat from this drying heater 84 will be able to improve the dehydration ratio by about 2% and raise the surface temperature of laundry by 5 to 10oC. Here, it is possible to determine whether the drying heater 84 should be turned on after the completion of the dehydrating operation, through the control keys 101 thereby reading on the course selection unit comprises a wash-drying course that performs a heat- spinning operation by default, and the heat-spinning operation is configured to heat, based on the drum being rotated in the heat-spinning operation, the drum by driving the induction heater.[col 14 lines 25-35]
Although Tanigawa teaches a low-mode heater 11 and a high-mode heater 12 located in the tub (water tank 2) and configured to heat an outer circumferential surface of the drum, Tanigawa is silent to an induction heater.[col 9 lines 5-10]
Tanigawa is silent to an option selection unit that is configured to allow the user to select an option that is corresponding to the selected one of the plurality of courses.
Kim is directed towards a laundry apparatus wherein figure 1 teaches an induction unit (or induction heater) 70 may be provided at or on an outer circumferential surface of the tub 20 and configured to heat the drum 30, using an electromagnetic field.[0021] Kim also teaches a user may put the washing machine into operation through manipulation of a course selecting interface.  The user may select one of several courses by manipulating the course selecting interface and input setting details according to the selected course.[0005]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an induction heater as taught in Kim as the induction heater is expected to yield the same results as the heater of Tanigawa.
Regarding claim 2, Tanigawa teaches water is supplied by releasing the water supply solenoid valve 90, and thereafter the drum 87 is rotated by means of the drum motor 102, to start the washing operation, which is followed by subsequent rinsing, dehydrating and drying operations thereby reading on the wash-drying course is configured to automatically and sequentially perform drying after operations of washing, rinsing, and spinning.[ col 14 lines 25-35]
Regarding claim 3, Tanigawa teaches when the operation enters the dehydrating stage, driving state of drum 87 is shifted from a low speed turn (at about 50 rpm.) to a high speed rotation (at about 1,000 rpm.) by means of the drum motor 102 while the drying heater 84 is turned on the electricity in the low-mode (with about 700 W) thereby suggesting a target spinning speed of the drum in the drying operation is lower than a target spinning speed of the drum in the spinning operation.[ col 14 lines 25-35]
Regarding claim 4, Tanigawa teaches when the operation enters the dehydrating stage, driving state of drum 87 is shifted from a low speed turn (at about 50 rpm.) to a high speed rotation (at about 1,000 rpm.) by means of the drum motor 102 while the drying heater 84 is turned on the electricity in the low-mode (with about 700 W) thereby suggesting the wash-drying course comprises a plurality of courses that have respective target spinning speeds of the drum, and wherein the target spinning speeds are preset to be different from each other.[ col 14 lines 25-35]
Regarding claim 5, Tanigawa teaches in the course of the drying process, whenever a pre-selected time E (15 min. in this embodiment) elapses from the end of the high speed rotation operation, the high-mode heater 12 will be turned on to halve the power consumption while, with the cooling water solenoid valve 19 closed, the drum 3 will be rotated at a high speed (1,000 rpm  in this embodiment) for a pre-selected time F (3 min. in this embodiment) thereby reading on a heat-spinning time of one course that has a lower target spinning speed of the drum in the spinning operation is set to be longer than a heat-spinning time of another course that has a higher target spinning speed of the drum in the spinning wherein the one course comprises a first wash-drying course, and wherein the another course comprises a second wash-drying course, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the laundry machine of Tanigawa and Kim to perform the limitation as the dehydrating stage improves the dehydration ration by about 2%.[col 14 lines 37-48]
Regarding claim 6, Tanigawa teaches when the amount of laundry is 1 kg, from 0 (the start of drying) to 7 min., the drum 87 is rotated at about 50 rpm. while the drying heater 84 is turned on the electricity in the high mode (1,200 W) to heat the laundry (so-called tumbling operation).  Thereafter, from 7 min. to 10 min., the drum 87 is rotated at 1,000 rpm. to perform dehydration while the drying heater 84 is turned on in the low mode (about 700 W) to heat the laundry thereby suggesting  the processor is further configured to variably control a power output by the induction heater during the heat-spinning operation of the first wash-drying course.[col 15 lines 1-10]
Regarding claim 7, Tanigawa teaches the controller detects the duration of the continuation of the rotation due to the inertia of the drum 87 until it stops so as to estimate the weight of clothing in the drum 87. When the operation enters the drying stage, the surface temperature of clothing during drying varies depending upon the amount of laundry.  Variations of the clothing surface temperature is shown in FIG. 14.  Therefore, the remaining-heat drying time, the normal-rate drying time, the reduced-rate drying time should be set different depending upon the amount of laundry.[col 14 lines 25-60] Therefore, the laundry machine of Tanigawa and Kim suggests a power output unit configured to calculate and output power to the laundry machine, wherein the processor is further configured to, based on the power output by the power output unit, variably control the induction heater.
Regarding claim 8, Tanigawa teaches heat from this drying heater 84 will be able to improve the dehydration ratio by about 2% and raise the surface temperature of laundry by 5 to 10oC. Here, it is possible to determine whether the drying heater 84 should be turned on after the completion of the dehydrating operation, through the control keys 101 thereby suggesting the processor is further configured to increase, by the driving of the induction heater, a target heating temperature in the first 
Regarding claim 9, Tanigawa teaches the controlling device controls the washing operation in accordance with the input which is imparted through control keys (control switch) 101 of a control panel disposed on the front side of the machine body 130.[col 14 lines 5-10] Tanigawa teaches heat from this drying heater 84 will be able to improve the dehydration ratio by about 2% and raise the surface temperature of laundry by 5 to 10oC. Here, it is possible to determine whether the drying heater 84 should be turned on after the completion of the dehydrating operation, through the control keys 101 thereby suggesting the option selection unit further comprises an option that allows a user to initiate the heat-spinning operation of the laundry machine.[ col 14 lines 37-48]
Regarding claim 10, Tanigawa teaches the controlling device controls the washing operation in accordance with the input which is imparted through control keys (control switch) 101 of a control panel disposed on the front side of the machine body 130.[col 14 lines 5-10] Therefore the laundry machine of Tanigawa and Kim suggests the option selection unit further comprises an option that allows a user to select a target spinning speed of the drum and a target heating temperature in the heat-spinning operation.
Regarding claim 11, Tanigawa teaches when the amount of laundry is 1 kg, from 0 (the start of drying) to 7 min., the drum 87 is rotated at about 50 rpm. while the drying heater 84 is turned on the electricity in the high mode (1,200 W) to heat the laundry (so-called tumbling operation).  Thereafter, from 7 min. to 10 min., the drum 87 is rotated at 1,000 rpm. to perform dehydration while the drying heater 84 is turned on in the low mode (about 700 W) to heat the laundry thereby suggesting  the selected target spinning speed of the drum increases as a corresponding target heating temperature decreases.[col 15 lines 1-10]
Regarding claim 12, Tanigawa teaches water is supplied by releasing the water supply solenoid valve 90, and thereafter the drum 87 is rotated by means of the drum motor 102, to start the washing operation, which is followed by subsequent rinsing, dehydrating and drying operations thereby reading on the wash-drying course comprises: a course that is configured to automatically and sequentially perform 
Regarding claim 13, Tanigawa teaches when the amount of laundry is 1 kg, from 0 (the start of drying) to 7 min., the drum 87 is rotated at about 50 rpm. while the drying heater 84 is turned on the electricity in the high mode (1,200 W) to heat the laundry (so-called tumbling operation).  Thereafter, from 7 min. to 10 min., the drum 87 is rotated at 1,000 rpm. to perform dehydration while the drying heater 84 is turned on in the low mode (about 700 W) to heat the laundry thereby suggesting the wash-drying course comprises a plurality of courses that have respective target spinning speeds of the drum in the spinning operation, and wherein the respective target spinning speeds of the drum are set to be different from each other.[col 15 lines 1-10]
Regarding claim 14, Tanigawa teaches when the amount of laundry is 1 kg, from 0 (the start of drying) to 7 min., the drum 87 is rotated at about 50 rpm. while the drying heater 84 is turned on the electricity in the high mode (1,200 W) to heat the laundry (so-called tumbling operation).  Thereafter, from 7 min. to 10 min., the drum 87 is rotated at 1,000 rpm. to perform dehydration while the drying heater 84 is turned on in the low mode (about 700 W) to heat the laundry thereby suggesting the target spinning speed of the drum and the target heating temperature of the course that comprises the drying operation are higher than the target spinning speed of the drum and the target heating temperature of the course that comprises the heat-spinning operation.[col 15 lines 1-10]
Regarding claim 15, Tanigawa teaches when the amount of laundry is 1 kg, from 0 (the start of drying) to 7 min., the drum 87 is rotated at about 50 rpm. while the drying heater 84 is turned on the electricity in the high mode (1,200 W) to heat the laundry (so-called tumbling operation).  Thereafter, from 7 min. to 10 min., the drum 87 is rotated at 1,000 rpm. to perform dehydration while the drying heater 84 is turned on in the low mode (about 700 W) to heat the laundry thereby suggesting among the courses that have drying operation, a heat-spinning time of a first course that has a lower target spinning speed of the drum in the spinning operation is set to be longer than a heat-spinning time of a second 
Regarding claim 16, as to the limitation a target spinning speed of drum in the spinning operation of a third course that comprises the heat-spinning operation is equal to the target spinning speed of the drum in the second wash-drying course, and wherein the third course comprises a third wash-drying course, Tanigawa teaches the controller detects the duration of the continuation of the rotation due to the inertia of the drum 87 until it stops so as to estimate the weight of clothing in the drum 87. When the operation enters the drying stage, the surface temperature of clothing during drying varies depending upon the amount of laundry.  Variations of the clothing surface temperature is shown in FIG. 14.  Therefore, the remaining-heat drying time, the normal-rate drying time, the reduced-rate drying time should be set different depending upon the amount of laundry.[col 14 lines 25-60]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the laundry machine of Tanigawa and Kim to perform the limitation as the dehydrating stage improves the dehydration ration by about 2%.[col 14 lines 37-48]
Regarding claim 17,  the laundry machine of Tanigawa and Kim suggest the spinning time of the third wash- drying course is equal to the spinning time of the second wash-drying course to be an obvious modification as Tanigawa teaches when the operation enters the dehydrating stage, driving state of drum 87 is shifted from a low speed turn (at about 50 rpm.) to a high speed rotation (at about 1,000 rpm.) by means of the drum motor 102 while the drying heater 84 is turned on the electricity in the low-mode (with about 700 W).  Heat from this drying heater 84 will be able to improve the dehydration ratio by about 2% and raise the surface temperature of laundry by 5 to 10oC. Here, it is possible to determine whether the drying heater 84 should be turned on after the completion of the dehydrating operation, through the control keys 101.  When the operation enters the drying stage, the surface temperature of clothing during drying varies depending upon the amount of laundry.  Variations of the clothing surface temperature is 
Regarding claim 18, Tanigawa teaches the controlling device controls the washing operation in accordance with the input which is imparted through control keys (control switch) 101 of a control panel disposed on the front side of the machine body 130.[col 14 lines 5-10] Tanigawa teaches heat from this drying heater 84 will be able to improve the dehydration ratio by about 2% and raise the surface temperature of laundry by 5 to 10oC. Here, it is possible to determine whether the drying heater 84 should be turned on after the completion of the dehydrating operation, through the control keys 101 thereby suggesting the option selection unit comprises an option that allows the user to select a target spinning speed of the drum and a target heating temperature in the heat-spinning operation.[ col 14 lines 37-48]
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 6,032,494), and in further view of Kim (US 2018/0057995 cited in IDS) and Kim (US 2011/0252577).
Regarding claim 1, Tanigawa figure 1 teaches a laundry machine comprising: 
a tub (water tank 2); 
a drum (cylindrical drum 3) that is rotatably mounted in the tub and that is configured to hold laundry; 
a motor (drum motor 4) that is located at a rear side of the tub and that is configured to rotatably drive the drum; 
a user interface comprising: 
a course selection (control keys 20) unit that is configured to allow a user to select one of a plurality of courses; and 
a processor (controlling device 24 including a microcomputer) that is configured to control driving of the drum and driving of the induction heater.[col  8 line 47- col 9 line 10]
Tanigawa teaches when the operation enters the dehydrating stage, driving state of drum 87 is shifted from a low speed turn (at about 50 rpm.) to a high speed rotation (at about 1,000 rpm.) by means of the drum motor 102 while the drying heater 84 is turned on the electricity in the low-mode (with about oC. Here, it is possible to determine whether the drying heater 84 should be turned on after the completion of the dehydrating operation, through the control keys 101 thereby reading on the course selection unit comprises a wash-drying course that performs a heat- spinning operation by default, and the heat-spinning operation is configured to heat, based on the drum being rotated in the heat-spinning operation, the drum by driving the induction heater.[col 14 lines 25-35]
Although Tanigawa teaches a low-mode heater 11 and a high-mode heater 12 located in the tub (water tank 2) and configured to heat an outer circumferential surface of the drum, Tanigawa is silent to an induction heater.[col 9 lines 5-10]
Tanigawa is silent to an option selection unit that is configured to allow the user to select an option that is corresponding to the selected one of the plurality of courses.
Kim is directed towards a laundry apparatus wherein figure 1 teaches an induction unit (or induction heater) 70 may be provided at or on an outer circumferential surface of the tub 20 and configured to heat the drum 30, using an electromagnetic field.[0021] Kim also teaches a user may put the washing machine into operation through manipulation of a course selecting interface.  The user may select one of several courses by manipulating the course selecting interface and input setting details according to the selected course.[0005]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an induction heater as taught in Kim as the induction heater is expected to yield the same results as the heater of Tanigawa.
The laundry machine of Tanigawa and Kim 995 a normal washing course that performs a spinning operation and excludes driving of the induction heater in the spinning operation, and wherein the heat-spinning operation is configured to heat, based on the drum being rotated in the spinning, the drum by driving the induction heater.
Kim 577 is directed towards a washing machine wherein if the tub washing course is completed, the control unit 62 stops the operations of the washing heater 17 and the motor 15 (operation 118), and drains water in the drum 12 and then performs the spin-drying cycle (operation 120).[0093]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an operation as taught in Kim 577 as teaches the operation is well-known in the art.
Regarding claim 20, Tanigawa teaches when the operation enters the dehydrating stage, driving state of drum 87 is shifted from a low speed turn (at about 50 rpm.) to a high speed rotation (at about 1,000 rpm.) by means of the drum motor 102 while the drying heater 84 is turned on the electricity in the low-mode (with about 700 W) thereby suggesting the wash-drying course comprises a plurality of courses that are categorized based on a target spinning speed of the drum in the heat- spinning operation. col 14 lines 37-48]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711